Case 2:20-cv-10769-ODW-GJS Document 4 Filed 12/02/20 Page 1 of 2 Page ID #:18


 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11                                            Case No. 2:20-cv-10769-ODW (GJS)
       THE CIA FIXED THE 2020 U.S.
12     PRESIDENTIAL ELECTION
       FREDERICK BANKS RECEIVED
13     TWO ALLEGHENY COUNTY                   JUDGMENT
       (PITTSBURGH) PENNSYLVANIA
14     BALLOTS OTHER PA VOTERS
       WHO RECEIVED MULTIPLE
15     BALLOTS LIKELY SENT THEM
       ALL IN AKA VOTED MULTIPLE
16     TIMES BY MISTAKE IF NOT
       PURPOSELY WHICH IS HOW JOE
17     BIDEN WAS ABLE TO CLOSE AN
       OVER 125,000 VOTE LEAD
18     TRUMP HAD IN PENNSYLVANIA
       FREDERICK BANKS SENT BOTH
19     BALLOT ENVELOPES TO
       IVANKA TRUMP AT THE WHITE
20     HOUSE,
21                Petitioner
22           v.
23     THE CIA USED A TECHNOLOGY
       CALLED “MICROWAVE
24     HEARING” OR “MICROWAVE
       AUDITORY EFFECT” TO
25     INFLUENCE ELECTION
       OFFICIALS AND VOTERS;
26     CENTRAL INTELLIGENCE
       AGENCY; FCI Oakdale, LA Warden
27     Maat,
28                Respondents.
Case 2:20-cv-10769-ODW-GJS Document 4 Filed 12/02/20 Page 2 of 2 Page ID #:19


 1      Pursuant to the Court’s Order Dismissing Petition,
 2      IT IS ADJUDGED THAT the above-captioned action is dismissed.
 3
 4   DATE: December 2, 2020                __________________________________
                                           OTIS D. WRIGHT II
 5                                         UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
